DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Amended claims 1-20 as submitted on 2/12/21 were examined.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 11 are allowed over the prior art due to applicant’s amendments submitted on 2/12/21.  The closest prior art found was Kus (US 2015/0341367) which was used in the prior Office action.  However, in Kus, the Network Extenders 120 as seen in Fig 1 was previously relied up as being the HTML-based application claimed.  As amended though, claims 1 and 11 require the HTML-based application to be “of the client device” whereas in Kus, the Network Extenders are located on an Enterprise Network 130, which is not part of the Client Device 110, thus the Network Extenders are not “of the client device”.  
Further, as currently amended, claims 1 and 11 require that the at least one virtual channel be “on the client device”, where as in the previous Office action’s rejection, a secure channel used by the client to communicate via the network extender was relied upon as a virtual channel since one of the end-point of the secure channel 
The remaining claims are allowed over the prior art due to dependency on one of claims 1 or 11.  It should be noted that the system of claim 11 is interpreted as requiring some form of hardware as the system being claimed comprises “an embedded browser”.  As understood in the art, a browser is an application and an embedded application is an application/software permanently placed in a hardware device of some kind.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PONNOREAY PICH/Primary Examiner, Art Unit 2495